UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51290 EpiCept Corporation (Exact name of registrant as specified in its charter) Delaware 52-1841431 (State or other jurisdiction of (IRS Employer Id. No.) incorporation or organization) 777 Old Saw Mill River Road Tarrytown, NY 10591 (Address of principal executive offices) Registrant’s telephone number, including area code: (914) 606-3500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐Accelerated filer ☐Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of July 31, 2013, the Registrant had outstanding 114,159,030 shares of its $.0001 par value Common Stock. 1 TABLE OF CONTENTS Part I. Financial Information Item 1. Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURE PAGE EX-31.1: CERTIFICATION EX-32.1: CERTIFICATION EX-101.1: XBRL FINANCIAL INFORMATION 2 Part I. Financial Information Item 1. Financial Statements. EpiCept Corporation and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share and per share amounts) June 30, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Prepaid expenses and other current assets 99 Total current assets Property and equipment, net 36 56 Deferred financing costs 24 75 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable $ $ Accrued research contract costs — Other accrued liabilities Related party loan — Notes and loans payable, net of discount Deferred revenue Total current liabilities Deferred revenue, net of current portion Total liabilities Commitments and contingencies Convertible preferred stock, par value $0.0001; 5,000,000 authorized Series A – 2,000 shares authorized and issued; 0 shares and 576 shares outstanding at June 30, 2013 and December 31, 2012, respectively — — Series B – 1,065 shares authorized and issued; 0 shares and 1,065 shares outstanding at June 30, 2013 and December 31, 2012, respectively — — Common stock, $.0001 par value; authorized 225,000,000 shares; issued 114,159,030 shares and 93,645,376 shares at June 30, 2013 and December 31, 2012, respectively 11 9 Additional paid-in capital Warrants Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost (4,167 shares) ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 EpiCept Corporation and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except share and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Net product sales $ — $ $ $ Licensing and other revenue 99 Total revenue 99 Costs and expenses: Costs of goods sold — Selling, general and administrative Research and development Total costs and expenses Income (loss) from operations ) ) Other income (expense): Interest income — 1 — 3 Foreign exchange gain (loss) — ) — ) Warrant amendment expense — — — ) Interest expense (see Note 3) Other income (expense), net ) Net income (loss) before income taxes ) ) ) Income tax expense — — (5 ) (2 ) Net income (loss) $ ) $ $ ) $ ) Deemed dividends on convertible preferred stock — ) — ) Income (loss) attributable to common stockholders $ ) $ $ ) $ ) Basic and diluted income (loss) per common share $ ) $ $ ) $ ) Weighted average common shares outstanding-basic Weighted average common shares outstanding-diluted Net income (loss) $ ) $ $ ) $ ) Other comprehensive income (loss), net of income tax expense: Foreign currency translation adjustments ) ) Other comprehensive income (loss), net of $0 income tax expense ) ) Comprehensive income (loss) $ ) $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 EpiCept Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders’ Deficit (In thousands, except share amounts) (Unaudited) Series A Convertible Preferred Stock Series B Convertible Preferred Stock Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Treasury Stockholders’ Shares Amount Shares Amount Shares Amount Capital Warrants Deficit (Loss) Income Stock Deficit Balance at December 31, 2012 $ — $ — $ 9 $ $ $ ) $ ) $ ) $ ) Net loss — ) — — ) Foreign currency translation adjustment — ) — ) Issuance of common stock, net of issuance costs — Conversion of Series A convertible preferred stock ) — — — 1 (1 ) — Conversion of Series B convertible preferred stock — — ) — 1 (1 ) — Issuance of common stock to directors — Expiration of warrants — ) — Amortization of deferred stock compensation — 88 — 88 Balance at June 30, 2013 — $ 11 $ $ $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 EpiCept Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 20 36 Foreign exchange (gain) loss — Stock-based compensation expense 88 Warrant amendment expense — Amortization and write-off of deferred financing costs and discount on loans Changes in operating assets and liabilities: Decrease (increase) in accounts receivable 15 ) Decrease in inventory — Decrease in prepaid expenses and other current assets 2 Increase (decrease) in accounts payable ) Decrease in accrued research contract costs ) ) Increase in other accrued liabilities Recognition of deferred revenue ) ) Decrease in other liabilities — ) Net cash used in operating activities ) ) Cash flows from investing activities: Release of restricted cash — Net cash provided by investing activities — Cash flows from financing activities: Proceeds from exercise of warrants — Proceeds from issuance of preferred stock and warrants, net of issuance costs — Proceeds from issuance of common stock to related party, net of issuance costs — Proceeds from related party loan — Repayment of loans — ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) (9 ) Net increase in cash and cash equivalents 28 ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes 5 2 Supplemental disclosure of non-cash financing activities: Conversion of preferred stock to common stock 2 1 Beneficial conversion feature in connection with issuance of preferred stock — Unpaid costs associated with issuance of preferred stock — 1 Unpaid financing costs — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 EpiCept Corporation and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements 1. Organization and Description of Business EpiCept is a specialty pharmaceutical company focused on the development and commercialization of pharmaceutical products for the treatment of pain and cancer. The Company’s strategy is to focus on topically delivered analgesics targeting peripheral nerve receptors and on innovative cancer therapies. In November 2012, the Company entered into a definitive merger agreement with Immune Pharmaceuticals Ltd. (“Immune”), andrecently filed a definitive proxy statement that contains details on Immune and the merger. The definitive proxy was mailed to shareholders on or about June 20, 2013. The transaction is anticipated to close in August 2013 and is subject to satisfaction of certain customary closing conditions, including the approval of a reverse split of EpiCept’ s common stock by a majority of EpiCept shareholders. The combined entity, to be named Immune Pharmaceuticals, Inc., will be primarily focused on developing antibody therapeutics and other targeted drugs for the treatment of inflammatory diseases and cancer. Immune’s lead product candidate, bertilimumab, is a fully human monoclonal antibody that targets eotaxin-1, a chemokine involved in eosinophilic inflammation, angiogenesis and neurogenesis. Immune is currently initiating a placebo-controlled, double-blind Phase II clinical trial with bertilimumab for the treatment of ulcerative colitis. The following results of operations and discussion of business are of EpiCept only and do not represent the prospective combined entity. The Company’s lead compound is AmiKet™, a topical cream consisting of a patented combination of amitriptyline and ketamine that is in late stage development for the treatment of peripheral neuropathies. In December 2011, the Company met with the Food and Drug Administration (“FDA”) and was granted permission by the FDA to begin Phase III clinical development. Fast Track designation was granted in April 2012. In June 2012, EpiCept announced that it had received formal scientific advice from the Committee for Medicinal Products for Human Use (CHMP) of the European Medicines Agency (EMA) for AmiKet’s clinical and nonclinical development and subsequent Marketing Authorization Approval (MAA). The Company’s oncology compounds include crolibulin TM and Azixa®. Crolibulin
